Name: Commission Regulation (EEC) No 3224/92 of 4 November 1992 correcting Regulation (EEC) No 2343/92 on imports of pure- bred animals of the bovine species from third countries and the granting of export refunds thereon and repealing Regulation (EEC) No 1544/79
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  tariff policy;  trade policy;  agricultural activity;  means of agricultural production
 Date Published: nan

 Avis juridique important|31992R3224Commission Regulation (EEC) No 3224/92 of 4 November 1992 correcting Regulation (EEC) No 2343/92 on imports of pure- bred animals of the bovine species from third countries and the granting of export refunds thereon and repealing Regulation (EEC) No 1544/79 Official Journal L 320 , 05/11/1992 P. 0030 - 0030 Finnish special edition: Chapter 3 Volume 45 P. 0164 Swedish special edition: Chapter 3 Volume 45 P. 0164 COMMISSION REGULATION (EEC) No 3224/92 of 4 November 1992 correcting Regulation (EEC) No 2342/92 on imports of pure-bred animals of the bovine species from third countries and the granting of export refunds thereon and repealing Regulation (EEC) No 1544/79THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Articles 10 (5) and 18 (6) thereof, Whereas Commission Regulation (EEC) No 2342/92 (3) tightened up the control provisions applying to imports from third countries and the granting of export refunds on pure-bred animals of bovine species and repealed Regulation (EEC) No 1544/79; Whereas a check has shown that the German text of that Regulation does not correspond to the measures referred to the Management Committee for its opinion: whereas the German text should therefore be republished in its entirety, HAS ADOPTED THIS REGULATION: Article 1 The German text alone is applicable. Article 2 This Regulation shall enter into force on the day of its publication of the Official Journal of the European Communities. It shall apply with effect from 17 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 215, 30. 7. 1992, p. 49. (3) OJ No L 227, 11. 8. 1992, p. 12.